11 So. 3d 403 (2009)
Michael SAGARO, on behalf of Alyssa SAGARO and Alexis Sagaro, minors, Appellant,
v.
Maria DIAZ, Appellee.
No. 3D08-2593.
District Court of Appeal of Florida, Third District.
May 6, 2009.
Rehearing and Rehearing En Banc Denied June 16, 2009.
Ronald I. Strauss and Alba Varela, Miami, for appellant.
Susan R. Brown, Hollywood, for appellee.
Before COPE, RAMIREZ, and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal from an order denying Michael Sagaro's petition, on behalf of his minor daughters, for a permanent injunction for protection against domestic violence. We affirm because the claims of evidentiary error were not properly preserved in the trial court below, see Clock v. Clock, 649 So. 2d 312, 315 (Fla. 3d DCA 1995), and do not constitute fundamental error. See Saka v. Saka, 831 So. 2d 709, 711 (Fla. 3d DCA 2002).
Affirmed.